OPINION — AG — **** REIMBURSEMENT OF STATE EMPLOYEES ACCOMPANIED BY SPOUSE **** A STATE OFFICER OR EMPLOYEE IS ENTITLED TO REIMBURSEMENT FOR A ACTUAL SINGLE ROOM RATE OR RATE APPLICABLE TO THE EMPLOYEE HAD THE SPOUSE NOT PRESENT, BUT NOT TO EXCEED THE MAXIMUM ALLOWED BY 74 O.S. 1972 Supp., 509.9 [74-509.9]. THE RECEIPT REQUIRE BY 74 O.S. 1972 Supp., 509.9 [74-509.9] MUST SHOW THE ACTUAL EXPENDITURE BY THE STATE OFFICER OR EMPLOYEE, FOR HIMSELF IF ALONE, OR FOR HIMSELF AND HIS SPOUSE AND THE ACTUAL RATE TO BE CHARGED HAD THE SPOUSE NOT BEEN PRESENT. (MARVIN C. EMERSON)